          Case 1:21-cv-00388-APM Document 2 Filed 02/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
IDO DOV ROTHFELD ZOLDAN,                  )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                  Case No. 21-cv-00388 (APM)
                                          )
PRESIDENT OF THE UNITED STATES,           )
                                          )
      Defendant.                          )
_________________________________________ )
                                 MEMORANDUM OPINION

       Plaintiff Ido dov rothfeld Zoldan brings this action as his deceased brother’s heir to enforce

a purported “agreement” between the United States and his brother.            Compl., ECF No. 1

[hereinafter Compl.]. Because Plaintiff’s claims are patently frivolous, the court sua sponte

dismisses the Complaint and this action.

       “[F]ederal courts are without power to entertain claims otherwise within their jurisdiction

if they are so attenuated and unsubstantial as to be absolutely devoid of merit” or “obviously

frivolous.” Hagans v. Lavine, 415 U.S. 528, 536–37 (1974) (citations omitted) (internal quotation

marks omitted); see also Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (“A

complaint may be dismissed on jurisdictional grounds when ‘it is patently insubstantial, presenting

no federal question suitable for decision.’” (internal quotation marks omitted) (quoting Best v.

Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994))). Claims are insubstantial and frivolous if they are

“essentially fictitious” or advance “bizarre conspiracy theories,” “fantastic government

manipulations of [one’s] will or mind,” or some type of “supernatural intervention.” Best, 39 F.3d
          Case 1:21-cv-00388-APM Document 2 Filed 02/17/21 Page 2 of 2




at 330 (internal quotation marks omitted). In such cases, a district court may dismiss the case sua

sponte. See id.

       Here, Plaintiff alleges that “he is the legal heir of [his brother] Zvika, who entered into an

agreement with the federal government regarding the manufacture of an Israeli weapon sketched

by him, of the type ‘Tavor,’” Compl. ¶ 1, and that “according to the agreement Zvika is the son of

all future presidents,” id. ¶ 3. Plaintiff says he “will argue that the agreement provides that his

brother would receive anything he wants,” id. ¶ 5, and as his brother’s legal heir, he is “entitled to

benefits and to be recognized as a U.S. citizen,” id. ¶ 9 (emphasis omitted).

       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). But Plaintiff’s claim is clearly fantastic, delusional, and “essentially

fictitious.” Best, 39 F.3d at 330 (internal quotation marks omitted). Accordingly, the court

dismisses the Complaint and this action for lack of subject matter jurisdiction.

       A separate final, appealable order accompanies this Memorandum Opinion.




Dated: February 17, 2021                                     Amit P. Mehta
                                                      United States District Court Judge




                                                  2
